EXAMINER’S COMMENTS
This Corrected Notice of Allowability is issued to correct the inadvertent error with respect to dependencies of claims 93 and 94. 
All else remains in effect and should be relied upon, including the Examiner’s Amendments, Issue Classification and Claim Numbering mailed with the Notice of Allowability of 01 June 2022.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Sean M. Russell 14 June 2022. The application has been amended as follows. 

In the claims:
	---Claim 93 (Currently amended) The method of claim 92, wherein the heterologous polynucleotide is selected from the group consisting of: DNA for gene silencing, DNA encoding a phenotypic marker, and DNA encoding a protein providing an agronomic advantage.--- 

	---Claim 94 (Currently amended) The method of claim 92, the method comprising obtaining a seed from the maize plant comprising said complex transgenic trait locus of  claim 92.---

SUMMARY
Claims 92-94 are allowed. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571)270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663